If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 December 19, 2019
             Plaintiff-Appellee,

v                                                                No. 343438
                                                                 Wayne Circuit Court
TYWUANTE LESHAUN CRUMP,                                          LC No. 17-005080-01-FC

             Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and CAVANAGH and SHAPIRO, JJ.

RONAYNE KRAUSE, PJ., concurring.

      I concur in result only.

                                                          /s/ Amy Ronayne Krause




                                             -1-